Case 1:19-mc-20493-UU Document 20 Entered on FLSD Docket 03/19/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20493-MC-UNGARO/O’SULLIVAN

 SECURITIES AND EXCHANGE COMMISSION,

           Plaintiff,

 v.

 CARLA MARIN,

       Defendant.
 ______________________________/

                                                ORDER

           THIS MATTER is before the Court following the March 19, 2019, show cause hearing

 held before the undersigned. Having reviewed the applicable law, and having held a hearing in

 this matter, it is

           ORDERED AND ADJUDGED that on or before March 26, 2019, the respondent shall

 file a brief, limited to five (5) pages in length, regarding the issue of personal jurisdiction. It is

 further

           ORDERED AND ADJUDGED that on or before April 2, 2019, the applicant shall file a

 response brief, limited to five (5) pages in length, regarding the issue of personal jurisdiction.

           DONE AND ORDERED in Chambers at Miami, Florida this 19th day of March, 2019.


                                         __________________________________________
                                         JOHN J. O’SULLIVAN
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
